Citation Nr: 1031108	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-41 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for anemia and/or thalassemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to December 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision, 
the RO denied service connection for anemia.  

The issue was remanded back to the RO in February 2008 and March 
2009 for additional development of the record.  The March 2009 
Board decision denied claims of service connection for a 
psychiatric disorder and a right shoulder disorder.  Those claims 
are therefore no longer before the Board.  

Based on the most recent VA examination of record, in April 2009, 
it appears that the Veteran's claim of service connection 
includes thalassemia.  As such, both thalassemia and anemia in 
general are considered in this decision, and the issue on appeal 
has been recharacterized as shown on the cover page to reflect 
this change.  


FINDINGS OF FACT

1.  The Veteran's in-service anemia was temporarily potentiated 
by an acute and transitory viral infection; it resolved prior to 
discharge from service and is not currently shown.

2.  The Veteran has a current diagnosis of thalassemia, a genetic 
disease, that clearly and unmistakably preexisted service and was 
not permanently aggravated therein.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for anemia 
are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


2.  Thalassemia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  However, the notice requirements may be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  Although the initial notification did not advise the 
Veteran of the laws regarding degrees of disability or effective 
dates for any grant of service connection, the RO cured this 
defect by sending additional letters to the Veteran in March 2006 
and February 2008.  These letters provided notice regarding how 
new disability ratings and effective dates for any award of 
benefits will be assigned.  They were followed up with 
readjudication of the claim via a November 2008 supplemental 
statement of the case.  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  In that regard, it is 
noted that the supplemental statement of the case in May 2010 
considered whether the claimed condition pre-existed service and 
was aggravated thereby.  Accordingly, VA has provided all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the diagnosis and 
etiology of his claimed condition, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  During the VA examination, 
the Veteran reported in connection with his employment history 
that he was not employed but rather was in receipt of "SSI" 
since 1994 or 1995.  However, as the Veteran has not reported 
that the Social Security Administration (SSA) has documents that 
would be relevant to the current appeal, VA was not required to 
request documents evidence from SSA.  

Of particular note, however, it appears that the more recent 
correspondence sent to the Veteran at his last known address has 
been returned as undeliverable.  Specifically, the Veteran 
received notice of, and appeared for, his last VA examination in 
April 2009.  However, the supplemental statement of the case, 
dated in May 2010, which was sent to the last known address of 
record, was returned as undeliverable.  Similarly, June 2010 
correspondence from the Board to the Veteran notifying him of 
receipt of the claims file was also returned as undeliverable.  
Nevertheless, in the normal course of events, it is the burden of 
the Veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  The Veteran has not asserted that the examination in 
April 2009 was inadequate or that VA's duty to assist has not 
otherwise been fulfilled with respect to this claim.  As such, VA 
has substantially complied with the Board's remand, and further 
development is not required.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

II.  Service Connection

The Veteran seeks service connection for anemia and/or 
thalassemia, claiming that the disability began during service; 
or, in the alternative, that it was permanently aggravated 
therein.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as primary anemia to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  
The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in order 
to rebut the presumption of sound condition.  See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon entry.  
The burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated by 
service.  If the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the degree 
of disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity during 
service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
The determination of whether a preexisting disability was 
aggravated by service is a question of fact.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability during 
service and then whether such worsening constitutes an increase 
in disability or was the result of natural progression of the 
injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation unless 
the underlying condition (as contrasted to the symptoms) has 
worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 
(Fed. Cir. 2002); Hunt, 1 Vet. App. at 296-97.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records (STRs) is 
negative for anemia or thalassemia.  The Veteran's February 1977 
enlistment examination was negative except for scars, and the 
Veteran checked "no" on the Report of Medical History 
corresponding to all health problems and symptoms, except for a 
report of appendectomy at age 14.  As neither thalassemia nor 
anemia was noted at the time of entry, the Veteran is entitled to 
the presumption of soundness.  

The STRs further reflect that the Veteran was admitted for 
treatment for 7 days in May 1977.  He was thought to have 
measles.  A discharge diagnosis was "Exanthem, viral" and 
"anemia, etiology undet."  Hgb was 12.1, Hct was 38.8, and mean 
corpuscular volume (MCV) was 69.  

A July 1977 anemia follow-up note stated:  anemia microcytic 
hypochronic with nl A2, F level and Hgb electrophoresis.  "Hct 
now normal."  "May have alpha thalassemia which was potentiated 
by his viral infection."  

A September 1977 record noted Hgb of 12.6, Hct of 37.1 and MCV of 
64.  

In November 1977, the Veteran presented with abdominal pain, 
emesis of blood.  Hgb was 13.4, Hct was 40.8 and MCV was 65.  Two 
days later, the Veteran was seen again with continued symptoms.  
He reported that he had problems of this nature since early 
childhood.  He was sent to social service for an evaluation for 
functional fitness for active duty and was sent to GI for a 
psychosomatic gastric symptoms.  

The Veteran's December 1977 separation examination was normal 
except for scars.  The Veteran checked "no" for all symptoms on 
a Report of Medical History.  An examiner noted that he was 
negative for active problems.

A January 1998 VA examination report notes a diagnosis of 
thalassemia, but there is no explanation as to etiology or 
whether the disability is related to service.  Moreover, there is 
no medical examination or medical history recorded in conjunction 
with the diagnosis.  

A VA outpatient treatment record from August 1999 notes that the 
Veteran presented with a history of abdominal pain and blood 
stool two weeks earlier.  Ultra sound and ct scan were negative.  
A history of thalassemia was noted.  The assessment was status 
post lower GI bleed.  An October 1999 note again indicated a 
history of thalasemia.  The assessment was that he had lower g.i. 
bleed, resolved, colonoscopy pending and anemia (thalassemia) 
stable.  

At an April 2009 VA examination, the Veteran reported that he 
originally thought he had chronic anemia, but was told in 1993 or 
1994 that the disorder was actually thalassemia.  Hemoglobin lab 
values from October 2004 revealed the following:  HGB of 14.6, 
HCT of 45.7, and MCV of 69.7.  The examiner reviewed the 
Veteran's claims file and recorded the history noted in the STRs.  
Based on that documentation, as summarized above, as well as the 
Veteran's reported history, the examiner agreed with the 
diagnosis of thalassemia, but stated that based on the most 
recent Hgb and Hct levels, which were normal, the disease process 
was currently inactive.  

The examiner provided the following opinion:  

Veteran's Thalassemia is not caused by or a result 
of or related to a diagnosis and treatment of 
anemia in service or any other aspect of service.  
Rationale:  medical literature review; medical 
record review; clinical experience.  Thalassemia is 
a genetic disorder that individuals have at birth- 
it is not caused by or due to active duty.  One of 
the manifestations is a low MCV on blood testing 
which Veteran has and has had consistently over the 
years including active duty and including 1999 to 
2003 referenced in the 2507 request form.  Alpha 
thalassemia, mentioned by in-service treatment 
provider can be difficult to diagnose as 
characteristic findings are not always present.  

There is no evidence of aggravation of the 
Thalassemia due to active duty- most recent testing 
of hemoglobin and hematocrit are normal - there was 
no permanent lowering of these values in service.  
In service treatment provider notes that Veteran's 
viral syndrome 5/77 may have temporarily 
potentiated the syndrome but that lab values 
returned to normal- again there was no permanent 
aggravation.  If Veteran was currently anemic there 
would remain no objective evidence for aggravation 
as in service provider stated that labs had 
returned to normal.  

11/16/77 in service note states that Veteran had 
had a GI condition since childhood - this was not 
mentioned on Veteran's entrance history.  He 
relates to me today that he had possible visual 
hallucinations since childhood - again not 
mentioned on entrance history.  It is unknown if 
there was unreported knowledge of other health 
conditions including the Thalassemia on entrance to 
service.  

Per medical literature:  'The thalassemia syndromes 
are a heterogeneous group of inherited anemias 
characterized by defects in the synthesis of one or 
more of the globin chain subunits of the hemoglobin 
tetramer.  The clinical syndromes associated with 
thalassemia arise from the combined consequences of 
inadequate hemoglobin production and imbalanced 
accumulation of globin subunits.  The former causes 
hypochromia and microcytosis; the latter leads to 
ineffective erythropoiesis and hemolytic anemia.  
Clinical manifestations are diverse, ranging from 
asymptomatic hypochromia and microcytosis to 
profound anemia.'  'As a group, the thalassemias 
represent the most common single genetic disorder 
known'  ALPHA THALASSEMIA:  Microcytosis in the 
absence of iron deficiency.  Hemoglobin 
electorphoresis is normal, except for the presence 
of hemoglobin H in hemoglobin H disease.  The a-
thalassemias are more difficult to diagnose, 
because characteristic elevations in Hb A2 or Hb F, 
seen in many cases of Beta-thalassemia, do not 
occur.  

The STRs do not suggest that the Veteran had a pre-existing 
anemia or thalassemia disorder prior to service; thus, the 
Veteran is presumed in sound condition unless there is clear and 
unmistakable evidence to rebut that presumption.  Here, the 
examiner's opinion provides such clear and unmistakable evidence 
of a pre-existing disorder.  The examiner makes clear that the 
Veteran's disease process, thalassemia, pre-existed service 
because thalassemia by its very nature is a genetic disorder, 
present at birth.  Furthermore, the examiner opined, and provided 
a rationale, that the Veteran's thalassemia did not permanently 
worsen during service.  

Although the STRs note that the Veteran was treated for a viral 
infection that produced acute anemia, or a flare-up of the pre-
existing thalassemia, whichever the case may be, the remaining 
STRS reflect that no permanent worsening of the pre-existing 
genetic disorder occurred.  The examiner in April 2009 
specifically pointed out that additional service treatment 
records document that the Veteran's lab results ultimately 
returned to normal levels prior to service discharge.  Moreover, 
the examiner also pointed out that the levels have remained 
fairly consistent since that time.  

There is no medical evidence to the contrary.  The Veteran's 
contentions have been considered, and although his reports of 
suffering a viral infection in service have been corroborated by 
the STRs, the competent evidence of record does not support a 
finding of in-service onset of a chronic condition for which 
service connection is warranted.  This evidence establishes that 
the Veteran's in-service anemia, if any, resolved prior to 
discharge, and the Veteran's thalassemia is a genetic disorder 
that pre-existed service and was not aggravated by service.  The 
presumption of soundness has been rebutted as the VA medical 
opinion constitutes clear and unmistakable evidence that the 
Veteran's thalassemia both pre-existed and was not aggravated by 
service.  

In light of the foregoing, the preponderance of the evidence is 
against the claim of service connection for anemia and/or 
thalassemia; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for anemia and thalassemia is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


